Citation Nr: 1230658	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-45 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbosacral spine.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of right knee injury, flexion.  

3.  Entitlement to a disability rating in excess of 10 percent for residuals of right knee injury, extension.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected degenerative disc disease of the lumbosacral spine, bilateral lower extremity radiculopathy and right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1986 to November 1986 and active duty from November 1990 to October 1991.

These issues come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before a Decision Review Officer in February 2010.  A transcript of the hearing is of record.  

During the course of the appeal, the RO granted entitlement to a separate 10 percent disability rating for limitation of extension with respect to the Veteran's service-connected residuals of a right knee injury.  This is not a full grant of benefits on appeal with respect to entitlement to an increased rating for residuals of a right knee injury and as such it is before the Board for adjudication.   

As explained in more detail in the remand below, the evidence of record reasonably raises the issue of entitlement to a TDIU.  Therefore, the appeal has now been expanded to include the matter of the Veteran's entitlement to a TDIU due to her service-connected degenerative disc disease of the lumbosacral spine, bilateral lower extremity radiculopathy and residuals of a right knee injury.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board observes that the Veteran submitted medical evidence indicating that it is in support of the pending appellate action without waiving initial review by the Agency of Original Jurisdiction (AOJ).  This new evidence consists of a nerve conduction study and electromyography evaluating the Veteran's lower extremity radiculopathy and right leg spasms.  During the appeal, a September 2009 rating decision granted the Veteran a separate disability rating for bilateral lower extremity radiculopathy as secondary to the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  The Veteran did not appeal this decision.  As such the Board finds that this new evidence is not pertinent to the Veteran's increased rating for degenerative disc disease of the lumbosacral spine.  See 20.1304 (c) (2011).  Accordingly, the Board may decide the issue of entitlement to an increased rating for degenerative disc disease of the lumbosacral spine.

The issues of an increased rating for service-connected bilateral lower extremity radiculopathy has been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for service-connected residuals of right knee injury (flexion and extension) and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence shows that the Veteran's service-connected degenerative disc disease of the lumbosacral spine is not manifested by ankylosis of the lumbosacral spine and the Veteran has not been prescribed bed rest by a physician having a total duration of at least six weeks during a twelve month period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent rating for degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that a September 2007 letter satisfied the duty to notify provisions prior to the initial AOJ decision on appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter informed the Veteran that she should submit evidence showing her service-connected degenerative disc disease of the lumbosacral spine has increased in severity.  The RO notified the Veteran of the types of medical or lay evidence that she may submit.  Specifically, the Veteran was informed that evidence which may show an increase in severity may include a statement from her physician containing clinical findings or statements from individuals that are able to describe from their knowledge and personal observations in what manner her disability has become worse.  The letter notified the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating her claim.  The Veteran was also informed of how VA determines the effective date if an increased rating is granted.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, VA examination reports dated in November 2007, July 2009 and May 2011, private treatment records and a transcript of the February 2010 DRO hearing.  

The November 2007 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining oral history and an evaluation of the Veteran with respect to her service-connected disability.  The examiner documented the claimed symptoms and the objective symptoms found on evaluation of the Veteran.  Thus, this VA examination is adequate for rating purposes.

The July 2009 and May 2011 VA examinations show that the examiners reviewed the Veteran's medical record, obtained an oral history from the Veteran and evaluated the Veteran's lumbosacral spine disability.  The VA examinations discussed in detail the manifestations of the Veteran's lumbar spine disability to include any neurological disorders.  However, it appears that the examiner did not review the Veteran's claims file.  Nevertheless, the Board finds that the Veteran is not prejudiced in this regard, and that the VA examination is adequate for rating purposes, as the examiner considered the Veteran's reported medical history which is consistent with the evidence of record.  As such, the Board finds the July 2009 and May 2011 VA examinations are adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

Furthermore, the claims file contains the Veteran's statements and testimony in support of her claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

II.  Merits of the Claim for an Increased Rating

The Veteran filed an increased rating claim for her service-connected degenerative disc disease of the lumbosacral spine in September 2007.  As such, the rating period on appeal is from September 2006.  See 38 C.F.R. § 3.400 (2011).  She contends that she has had major problems with her back that have affected her work, home life and simple everyday tasks.  See October 2007 statement in support of claim and February 2010 DRO hearing.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the Veteran's service-connected degenerative disc disease of the lumbar spine is currently evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 (degenerative arthritis of the spine) is rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (1), appending the diagnostic code, also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).

The evidence of record shows that the Veteran does not have unfavorable ankylosis of the lumbar spine.  The Board notes that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and the ankylosis results in one or more stated conditions.  See 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  The VA examinations in November 2007 and May 2011 specifically note that the Veteran does not have thoracolumbar spine ankylosis.  Furthermore, all of the VA examinations indicate that the Veteran has some range of motion of the thoracolumbar spine even with consideration of pain on motion.  The Board has also considered the lay evidence from the Veteran, her husband, friends and employer regarding her back disability; however, none of that evidence indicates that her symptoms manifest in ankylosis of the spine.  Accordingly, the evidence of record does not more closely approximate unfavorable ankylosis of the thoracolumbar spine.  

The Board has considered whether the Veteran is entitled to a higher disability rating under other Diagnostic Codes.  Under Diagnostic Code 5243, for Intervertebral Disc Syndrome (IVDS), if IVDS results in incapacitating episodes having a total duration of at least six weeks during the past twelve months a 60 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The evidence of record shows that the Veteran did not have at least six weeks of incapacitating episodes with physician prescribed bed rest during a twelve month period as described in the regulations.  See id. at Note (1).  The Board notes that the Veteran reported missing 150 days of work in the past twelve months at the May 2011 VA examination and fourteen weeks of work in the past twelve months during the September 2007 VA examination; however, there is no evidence that she was prescribed bed rest by a physician during those periods of missed work.  Thus, the Veteran is not entitled to a higher disability rating under Diagnostic Code 5243. 

The Board has determined whether staged ratings are appropriate.  The competent medical evidence of record shows that the Veteran's symptoms of degenerative disc disease of the lumbosacral spine have not fluctuated materially during the course of this appeal as to warrant an increased rating at any time.  As such, a staged rating is not warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1, any associated objective neurological abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under the appropriate diagnostic code.  In this regard, during the appeal, the Veteran was granted separate disability ratings for radiculopathy of the bilateral lower extremities.  As the Veteran did not appeal this issue, it is not before the Board.  Thus, the Board will consider whether the Veteran should receive a separate rating for any other objective neurological abnormalities associated with the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  The November 2007 VA examiner noted that the Veteran had urinary urgency and frequency, but she determined that this was not related to the Veteran's degenerative disc disease of the thoracolumbar spine.  The May 2011 VA examination reveals that the Veteran did not have any urinary incontinence, urgency or frequency.  The VA examinations in November 2007 and May 2011 show that the Veteran did not have fecal incontinence or obstipation.  Furthermore, there is no medical evidence of any other neurological disability related to the Veteran's service-connected degenerative disc disease of the thoracolumbar spine.  Thus, the Veteran is not entitled to a separate disability rating for bowel impairment, bladder impairment or any other neurological disability.  

In sum, the schedular criteria for spine disorders does not result in a higher rating for the Veteran's degenerative disc disease of the thoracolumbar spine for the reasons discussed in detail above.  Here, there is no reasonable doubt that could be resolved in her favor.  The Board has considered all potentially applicable diagnostic codes and finds no alternative code that would warrant a higher rating.

III.  Extraschedular Consideration

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected degenerative disc disease of the lumbosacral spine is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative disc disease of the lumbosacral spine with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the evidence of record shows that the Veteran's low back symptoms cause pain, and severe limitation of motion of the low back, and that her mobility is minimal as she requires the assistance of a walker and/or scooter.  All of these symptoms are contemplated by the rating criteria.  See 38 C.F.R. § 4.71a ("with or without symptoms of pain...").  As discussed, the Board has considered the functional effects of the disability caused by pain and limitation of motion.  The Board finds that the rating criteria adequately evaluate her current degenerative disc disease of the lumbosacral spine as it contemplates limitation of motion (which encompasses reduced mobility) and pain.  As the first part of the Thun inquiry is not met, the Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbosacral spine is denied.


	(CONTINUED ON NEXT PAGE)


REMAND

After a review of the record, the Board finds that a remand is necessary for further development of the remaining issues on appeal. 

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part and parcel of an initial- or increased-rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273  (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board, therefore, has jurisdiction to consider a veteran's possible entitlement to a TDIU rating when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the record contains a letter from the Veteran's employer dated in October 2007 noting that the Veteran's absence from her part-time employment has been increasing and at times her absence has resulted in the employer having to call in temporary help to fill in the gap.  He asserted that he is unsure how long the company will be able to continue in this manner.  He observed that there were times when he did not know how the Veteran could work despite being in obvious pain.   Furthermore, a November 2007 VA examination noted that the Veteran's service-connected back disability has significant effects on her usual occupation in that she has had increased tardiness and increased absenteeism and that she has missed 14 weeks of work during the past twelve month period, 75 percent due to her back and 25 percent due to her right knee.  Furthermore, the most recent VA examination in May 2011 reveals that the Veteran missed 150 days of work in the past twelve months due to low back and bilateral leg symptoms.  Thus, the Board finds that the issue of TDIU has been reasonably raised by the evidence of record.  As the RO has not considered the issue of TDIU, the matter must be remanded for such adjudication prior to appellate review.

In order to properly adjudicate the TDIU claim, the Board finds that the Veteran should be notified as to how to substantiate a claim for TDIU as well as be afforded a VA examination that fully assesses whether she is unable to obtain or maintain substantially gainful employment due to her service-connected disabilities.  

Regarding the Veteran's increased rating claim for the right knee, the Board observes that the VA examiner in May 2011 documented the limitation of motion of the right knee and noted that there was objective evidence of pain with active motion.  However, the examiner did not provide information with respect to the degree of flexion and/or extension that this pain started.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the VA examiner in July 2009 noted that the Veteran has a history of a torn meniscus and the possibility of internal derangement with a meniscus tear cannot be ruled out.  The examiner recommended that the Veteran's right knee should be evaluated by an MRI and that it is being scheduled.  The claims file does not contain a copy of an MRI of the right knee.  Accordingly, the Board finds that a remand is necessary to provide the Veteran with another VA examination to fully evaluate the Veteran's right knee to include providing an MRI (if an MRI of the right knee was not conducted and the examiner deems it necessary). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU and request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Allow her a reasonable opportunity to respond. 

2. Attempt to obtain any outstanding records of medical treatment for the right knee identified by the Veteran, after obtaining any necessary medical release, and associate the records with the claims file.

3. Attempt to obtain a report of an MRI of the Veteran's right knee conducted in 2009 at the San Diego, California VA Medical Center.  If the RO/AMC determines that this record does not exist, please document this in the claims file.

4. Thereafter, schedule the Veteran with an orthopedic examination.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  If the claims file does not contain a copy of an MRI of the right knee, then the examiner should determine whether an MRI is necessary to adequately evaluate the Veteran's service-connected right knee disability.  If the examiner determines that an MRI is not necessary, then he or she needs to provide an explanation in support of this determination.   In accordance with the VA rating criteria for the knee, the examiner is to provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her knee disabilities.  As to lost knee motion, in addition to any other information provided pursuant to the VA rating criteria, the examiner should conduct complete range of motion studies of the right knee, with specific citation to flexion and extension.  The examiner should offer an opinion as to the degree on which her pain first appears on flexion and extension of the right knee. The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, and pain with use, and provide an opinion as to how these factors result in any additional limitation of flexion and/or extension, or otherwise impair functioning of the knee.  

5. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to ascertain whether the Veteran's service-connected disabilities, considered in combination, render the Veteran unemployable.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by her service-connected symptoms.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran is unable to obtain or maintain substantially gainful employment due only to her service-connected disabilities, considered in combination, consistent with her education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.  In other words, an explanation should be provided as to why the examiner believes the Veteran is or is not employable.

6. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, adjudicate the issues of entitlement to increased ratings for residuals of right knee injury, and entitlement to a TDIU.  If any claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


